Title: To James Madison from John Martin Baker, 17 July 1805 (Abstract)
From: Baker, John Martin
To: Madison, James


          § From John Martin Baker. 17 July 1805, Palma. “I have the honor to refer you, and to confirm my last respects under date the Sixteenth of January last, covering my Consular demi-annual report, closing on the thirty-first day of December 1804.
          “Herewith have the honor to transmit You inclosed my Consular half yearly last report [not found], closing on the thirtieth day of June Ultimo.
          “I have the satisfaction sir, to communicate for your information, that agreeable to every account received up to this day from the Continent of Spain, health continues to be enjoyed at the places, so much afflicted the last Year, with the contageous fever. On these Island⟨s⟩; thank Providence good health ⟨is⟩; enjoyed.”
        